Citation Nr: 1706132	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  14-31 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for generalized anxiety disorder prior to February 7, 2014, and 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from October 1976 to November 1979 and January 1981 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted an evaluation of 30 percent for anxiety secondary to service-connected status post L5-S1 posterior lumbar interbody fusion effective July 19, 2012.  A May 2015 rating decision increased the evaluation for generalized anxiety disorder from 30 to 50 percent effective February 7, 2014.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.


FINDING OF FACT

Throughout the appeal period, the Veteran's generalized anxiety disorder was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, circumstantial circumlocutory or stereotyped speech; panic attacks more than once a week, thoughts of harming others, chronic sleep impairment, difficulty adapting to stressful circumstances including work and worklike setting, and difficulty establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a disability rating of 50 percent for generalized anxiety disorder, but no more, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2016).

2.  The criteria for a disability rating in excess of 50 percent for generalized anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran's generalized anxiety disorder is assigned a 30 percent disability rating prior to February 7, 2014, and a 50 percent disability rating thereafter.  He contends that his generalized anxiety disorder is more severe than the currently assigned ratings and that he is entitled to an increased rating. 

Following a review of the relevant evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's generalized anxiety disorder warrants a disability rating of 50 percent throughout the appeal period.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2015); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's generalized anxiety disorder is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9400 (2016).  Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.   

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In an August 2012 statement, the Veteran reported that his sleep habits were disrupted, he had difficulty concentrating, was irritated very easily, had a temper, and was worried about hurting someone else.  

The Veteran's August 2012 VA examination showed depressed mood; anxiety; panic attacks more than once a week; mild memory loss such as forgetting names, directions, or recent events; difficulty in understanding complex commands; difficulty in establishing and maintaining effective work and social relationships; and difficulty adapting to stressful circumstances, including work or worklike setting.  

A June 2013 VA treatment record showed that the Veteran was personable; his speech somewhat pressured, very tangential, and needed redirects; his mood was good; his affect was full range; his thought pattern was tangential and he had difficulty focusing on interview questions; his thought content was very circumstantial; his perception was intact; his insight was limited; his judgment was fair; and his cognitive function was intact.  VA treatment records through December 2013 were generally consistent with this and also showed no suicidal ideation and no delusions.

An August 2012 treatment record and April 2013 letter from the Veteran's private physician, Dr. Pradeep Chopra, noted the Veteran was alert and oriented in all domains, had broad affect, was cooperative, had good eye contact, was coherent and goal directed in his thought process, had intact judgment, and had fair insight.  Private treatment records from Dr. Guptill from May 2013 through October 2016 showed no suicidal ideation; no memory loss; and the Veteran was alert and oriented to person, place and time.

Private treatment records from Dale Belluscia LICSW at Ocean State Psychotherapy from May 2011 through September 2014 showed the Veteran was oriented to person, place and time; had no suicidal ideation; and was diagnosed with anxiety and, at times, PTSD.  A March 2013 letter from Dale Belluscio LICSW noted the Veteran had weekly sessions since September 2012 and his anxiety was displayed as a struggle with maintaining focus on tasks and on his anger.  She noted that his level of anxiety had impacted his sleep thus increasing his irritability.  In a September 2016 private treatment record, she noted that the Veteran ended his job on August 17, 2016 due to his back and PTSD and that his relationship with wife is "slightly strained".

At the Veteran's May 2015 VA examination, he reported restlessness, irritability, easily fatigued, concentration problems, and sleep disturbance.  The Veteran reported that excessive worry interfered with his daily life and he reported "I don't
do a lot anymore."  He endorsed having verbal arguments with some coworkers.  The examiner noted the Veteran's symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; circumstantial, circumlocutory or stereotyped speech; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner noted good hygiene; orientation to person, place, and time; attention was not impaired; memory was intact; thought content was appropriate and not obsessional or delusional; and there was no evidence of persistent depressed mood, obsessions, compulsions, ideas of reference hallucinations, delusions, specific fears, social fears, hypomania, mania, panic attacks, agoraphobia or post-traumatic stress symptoms.  He noted there was evidence of excessive and uncontrollable worry and anxiety, some occasional depressed mood, irritability, sleep disturbance, loss of energy/fatigue, and some self-reported concentration difficulties.  He noted no evidence of past or current suicidal or homicidal ideation.  The Veteran did report at times having thoughts of hurting other people if he was provoked but denied any specific plan, intent, or attempts to harm any specific individual.  He reported episodes of road rage when he was driving or in the car with others.  Specifically, he reported that last week he motioned to another driver that he threatened to break the other driver's finger. However, the examiner noted there was no evidence of impaired impulse control and insight and judgment were adequate.

At the May 2016 Board hearing, the Veteran testified that he did not have suicidal ideation, but that he could have periods of violent behavior.  He testified that his superiors would like to see him leave at work and he had outbursts and anxiety attacks at work.  He testified that he generally had a good relationship with his wife, he had a good relationship with his daughter, and he had a few friends who were also Veterans. 

At the October 2016 VA examination, the Veteran described worrying excessively, irritability with anger outbursts, impaired concentration, sleep disturbance (averaging about four hours per night), fatigue, and restlessness.  The Veteran reported that he has frequent panic attacks; however, the examiner noted that inquiry into his symptoms suggested that these experiences are more likely the experience of increased general anxiety and not panic attacks.  The examiner noted symptoms of anxiety, chronic sleep impairment, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  At the examination, the Veteran arrived on time casually dressed and appropriately groomed.  He was oriented to person, place and time; pleasant; cooperative; and maintained good eye contact throughout the interview.  The examiner noted that his affect was appropriate to content; his thought process was tangential, but he was able to be redirected; there was no evidence of psychosis; and he denied suicidal ideation.  He reported an overall good relationship with his wife, a good relationship with his daughter, he had a few friends, and he stayed in touch with his sister.  He reported working full time as a police dispatcher, although he was out of work on temporary disability since August 17, 2016 due to his back pain.  He also reported outbursts at work due to the stressful nature of his work, the way workers were treated, and chronic pain.

At the Veteran's VA examinations (August 2012, May 2015 and October 2016), when asked to evaluate the Veteran's occupational and social impairment, all three VA examiners determined there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Board finds that the Veteran's disability picture and symptomatology have most nearly approximated the criteria for a 50 percent disability rating throughout the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert.  The Veteran's symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, there was no evidence of suicidal ideation; obsessional rituals that interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; spatial disorientation; or neglect of personal appearance or hygiene.  There was also no evidence of gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

While the evidence showed the Veteran had some thoughts of harming others, including an episode of road rage when he motioned to another driver a threat to break the other driver's finger, the Veteran denied any specific plan, intent, or attempts to harm any specific individual on the May 2015 VA examination and the other evidence of record does not show violent behavior.  The Board finds the evidence of record does not show persistent danger of hurting others.  

The Veteran also reported angry outbursts at work.  However, the May 2015 VA examiner noted no impaired impulse control.  The evidence does not show that the angry outbursts are not severe or frequent enough to be considered impaired impulse control (such as unprovoked irritability with periods of violence) as required for a 70 percent disability rating.

In regard to the Veteran's relationships with others, he reported verbal arguments with some coworkers.  However, he was able to maintain good relationships in his personal life.  Although his relationship with his wife was slightly strained at times throughout the appeal period, he generally had a good relationship with his wife and had a good relationship with his daughter, sister, and friends.

The Board acknowledges that the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. The evidence shows that the Veteran worked full time until August 17, 2016.  He stopped working due to his generalized anxiety disorder and lumbar spine disability and is receiving a total disability rating based on individual unemployability (TDIU) effective August 18, 2016.  Accordingly, TDIU is not an issue in this appeal.


ORDER

Effective July 19, 2012, a 50 percent rating for generalized anxiety disorder is granted.

A rating in excess of 50 percent for generalized anxiety disorder is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


